
	

114 HR 800 IH: Express Appeals Act
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 800
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. O’Rourke (for himself, Mr. Miller of Florida, Mr. Cook, Ms. Brown of Florida, Ms. Titus, Mrs. Kirkpatrick, Mr. Huffman, and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out a pilot program to provide veterans the
			 option of using an alternative appeals process to more quickly determine
			 claims for disability compensation.
	
	
 1.Short titleThis Act may be cited as the Express Appeals Act. 2.Pilot program on fully developed appeals (a)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to provide the option of an alternative appeals process that shall more quickly determine such appeals in accordance with this section.
			(b)Election
 (1)FilingIn accordance with paragraph (2), a claimant may elect to file a fully developed appeal under the pilot program under subsection (a) by filing with the Secretary the following:
 (A)The notice of disagreement under chapter 71 of title 38, United States Code, along with the written election of the claimant to have the appeal determined under the pilot program.
 (B)All evidence that the claimant believes is needed for the appeal as of the date of the filing. (C)A statement of the argument in support of the claim, if any.
 (2)TimingA claimant shall make an election under paragraph (1)— (A)if the claimant has filed a traditional appeal with respect to the claim for disability compensation before the date on which the pilot program under subsection (a) commences, at any time during the traditional appeal process, notwithstanding paragraph (1)(A); or
 (B)if the claimant has not so filed a traditional appeal with respect to the claim for disability compensation before such date, as part of the notice of disagreement filed by the claimant in accordance with paragraph (1)(A).
 (3)Change of processingIf a claimant described in paragraph (2)(A) seeks to elect to make an election under paragraph (1) to change a traditional appeal to a fully developed appeal, the Secretary shall—
 (A)inform the claimant of whether, in light of such traditional appeal being processed, the claimant will achieve any time savings through such a fully developed appeal; and
 (B)if the claimant elects to file such fully developed appeal, process the fully developed appeal in accordance with this section to the extent practicable.
 (4)ReversionAt any time, a claimant who makes an election under paragraph (1) may elect to revert to the traditional appeals process without any penalty to the claimant other than the loss of the docket number associated with the fully developed appeal.
 (5)Use of fully developed appealA claimant may only make an election under paragraph (1) with respect to a claim for disability compensation filed by the claimant that is not, with respect to a claim previously decided by fully developed appeal, a petition to reopen the claim or a separate claim for an increased rating for the claim.
 (6)OutreachIn providing claimants with notices of the determination of a claim during the period in which the pilot program under subsection (a) is carried out, the Secretary shall provide to the claimant information regarding—
 (A)the pilot program; (B)how to make an election under paragraph (1);
 (C)what documents the claimant must provide during the course of the appeals process; and (D)the ability of the claimant to seek advice and education regarding such process from veterans service organizations and attorneys recognized under chapter 59 of title 38, United States Code.
					(c)Treatment by Department and Board
 (1)ProcessUpon the election of a claimant to file a fully developed appeal pursuant to subsection (b)(1), the Secretary shall—
 (A)not provide the claimant with a statement of the case nor require the claimant to file a substantive appeal; and
 (B)transfer jurisdiction over the fully developed appeal directly to the Board of Veterans’ Appeals. (2)Docket (A)The Board of Veterans’ Appeals shall—
 (i)maintain fully developed appeals on a separate docket than traditional appeals; (ii)hear fully developed appeals in the order that the fully developed appeals are received on the fully developed appeal docket;
 (iii)except as provided by subparagraph (B), decide not more than one fully developed appeal for each four traditional appeals decided; and
 (iv)to the extent practicable, decide each fully developed appeal by the date that is one year following the date on which the claimant files the notice of disagreement.
 (B)Beginning one year after the date on which the pilot program under subsection (a) commences, the Board may adjust the number of traditional appeals decided for each fully developed appeal under subparagraph (A)(iii) if the Board determines that such adjustment is fair for both traditional appeals and fully developed appeals.
 (3)Limitation on use of new evidenceA claimant may not submit to the Board of Veterans’ Appeals any new evidence relating to a fully developed appeal after filing such appeal unless the claimant reverts to the traditional appeals process pursuant to subsection (b)(4).
 (4)Prohibition on remand to regional officeIf the Board of Veterans’ Appeals determines that a fully developed appeal requires Federal records, independent medical opinions, or new medical exams, the Board shall—
 (A)in accordance with paragraph (5), take such actions as may be necessary to develop such records, opinions, or exams;
 (B)retain jurisdiction of the fully developed appeal without requiring a determination by the Veterans Benefits Administration based on such records, opinions, or exams;
 (C)ensure the claimant receives a copy of such records, opinions, or exams; and (D)provide the claimant a period of 45 days after the receipt of such records, opinions, or exams to provide the Board any additional evidence.
					(5)Development unit
 (A)The Board of Veterans’ Appeals shall establish an office to develop Federal records, independent medical opinions, and new medical exams pursuant to paragraph (4)(A) that the Board determines necessary to decide a fully developed appeal.
 (B)The Secretary shall— (i)ensure that the Veterans Benefits Administration cooperates with the Board of Veterans’ Appeals in carrying out subparagraph (A); and
 (ii)transfer employees of the Appeals Management Center of the Veterans Benefits Administration to the office of the Board established under subparagraph (A) in a number that the Secretary determines sufficient to carry out such subparagraph.
 (6)HearingsNotwithstanding section 7107 of title 38, United States Code, the Board of Veterans’ Appeals may not provide hearings with respect to fully developed appeals. A claimant may request to hold a hearing pursuant to such section 7107 if the claimant reverts to the traditional appeals process pursuant to subsection (b)(4).
 (d)Duration; applicationThe Secretary shall carry out the pilot program under subsection (a) for a five-year period beginning one year after the date of the enactment of this Act. This section shall apply only to fully developed appeals that are filed during such period.
 (e)ReportsDuring each year in which the pilot program under subsection (a) is carried out, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the pilot program. The first such report shall be submitted by not later than 180 days after the date on which the pilot program commences. Each report shall include—
 (1)a recommendation for any changes to improve the pilot program; and (2)an assessment of the feasibility and advisability of expanding the pilot program.
 (f)DefinitionsIn this section: (1)The term claimant has the meaning given that term in section 5100 of title 38, United States Code.
 (2)The term compensation has the meaning given that term in section 101 of title 38, United States Code. (3)The term fully developed appeal means an appeal of a claim for disability compensation that is—
 (A)filed by a claimant in accordance with subsection (b)(1); and (B)considered in accordance with this section.
 (4)The term traditional appeal means an appeal of a claim for disability compensation that is not a fully developed appeal.  